October 6, 2015




 *>T\\Ttof rex he?




                     "F180M ftPP£AL MO? lO-lM-ooaAo-CR. and »0'iM-O0al^-Cic
                     FROM C0LJ6E MO.6 atc'365 and <3to(cl3

                                                                   WJD, .;;,.-••„ ;-.:JiLS
              M0TI0M FOR. RFH5'dElw6 Fo£ ^FTlTlOM                    QCT
                FOR. XiE6CR£T\0MfiZ'i Zc\i\E\ti




To THfc Hon/OSR&LF 3UD6E; of' Scud coaet, Laxt of Cn^Wl^^,
        tonnes noto Darrick E&uxird £o6S; petitioner, herein and
 respectfullij £l«s 4Ki-> Mot'.on For Rph^nn^ -for Petition Foe DceerefciOrwi)
ftbjieui and in Support of «vWi a Motion, prb-t'iooer ^hxco -Vhe court the &l\ou>pWoncrl.ode> torw'iefed im 4bc a~)84h District court o^ cOall^r
county t#xq5> of 4V>t offcn^e of Q^ravakcl EoWbenj (_X3l) iM oax. mo?
'0-N-oo5ao-ce. And io-w-oo£#- vfe. Qarnch
Eduaar^ Ro-bS* Th'£>. The oouef of aWiudl Aftx&b
re-Cu^ed ftfitiW> M

                                   -I-
                               m..




   Petitioner r^p^ctfuili} mca/c5 4Wia court to r«v/]cio hit? PetiTiom Foe
 D2F!>CKETi(Xmeij (eTVitW, issues presented an& rdbutfed but-be. 'oTpvTF.
 Xn itf> Be^j Dxia<2)|O0j The 7en4h Court of Appeal*


                                  Tin.



       tOhen k~-extol uairirn the e>pcofic6 of 4bc ctatur) U*>) ta^ct
  9*t\ fiontr respectful Ia r^ac^t +Ki ^ tmr f "to con^i b coun-t'b of A^rcv/^ed pokbery (^ T-eX„ piM, Cccb, Plnn ^ ^.Q3~Y
Trial court found hi.^ AUitttt, and Qdaed a dtacllu ujetfpon-^todim and
^ntenced him to ttoo |i&. oentenc£6. ""rial CLOMff eer-ti^d pchhvnu'b
 n^h-t to Appeal mboth cae> vA>erc tMid to be. -£ri^.jeuS; wot because petitioner
had -irudc^ ff(U«l^5 \ if? inaccurate,, and Should be rev/i^uoed j a6 Arhc Oi'stncf
court urh£\td pefitiona'6 r\a\fr to Appeal ( '5ec E)frt->B(T5 ^and^Y

                                   mL.



 fi^l Question one, in cndirvxi Mifion o^ked]
 T6 a Jiittj p^a (oPen Plea) rendered invalid a>he 4he tried coaet ^^6
to no\d a heannn or oralla odwonish 4be Petitioner on 4-Ke, Consetfueneef)
of hi 5 p\ea?

                                     -\2-
ttcoffa reflect 4h<3t no hearing u>Q6 held on mau^, ^olM, or 4WF4be petitioner
ioa6 orailu rtdnoonfobed bu fhe court",
 ftppV» cable, uatot
     Dae Ccure>cc£ lai© and Due, Prcce-exf) under tao4>> Teya6 and United 6tabr.6
 constitution require, oral admonishment. Lincoln \/. State; 3d£> syl-'cld t*3&
 (T^xae. CnW App.)
 Othe Applicable, La.u> ccncemiri4 Auiiftj plea.6'
        tl loo felony caeca 4u'»|4a plea w/vaed be, ouppor-hd h^ 6uf£icienf
 egnknce to establish 4be elements of 4tie_ offence.
(Tex. Code. Criivn. Prce Art:, \,\tide. #P "frvaS) ^61 5,V|3d q (^ooq)
        3} Fadure, to introduce tv/iience of axx\\\ on p^ of aailtu^
 u>We, a defendant enters o plea of1 ^u'dtu to +hc fr\a\ Courtij th< Estate
 iS bound to introduce evidence 6hou3*ina  sach respect") 44ne, defendant- \s en-V'd\ed to o, nea> tr\aL
 ^P'vfaj v- State (cn.App.lAqo^) iMDT^X'CnM. |ol, \43 5.W, ad 31>U. Tn
 regainna stafe 4o inVoduce, evi derse-c ohpu^in^ de^endatyt^ cujuVt,
  Ve^oiature in-tented -ttad no ptc6on could be. cor>vic-tecl On b\5 auilta
  p\e& toHVxout evidence ban* \r\troduce.d t>u££icvenrt -to -shoLO  entered solelu AS a
  result- of faultUj \e uohem a Ae£endan-t
 i^> con vk^cc\ despite 4be lack of evidence on a €5Sentiai element c4 ihc
  Cr'i^e e


                                 -3"
 l5) fto to ^ueoton +1003
 ftas 4be Court of ftppals erred in -finding no arguable issuer for Appeal ?
 Clfaudble frow\ the record are three issues 4bat ^erc refused bu Appellate
counsel due to a belie-r -that Ckfifioner had voawith hi^> ri^hV to Appeal.
Roco«v/«r Trial court certified Petitionee^ ti^hV to Appeal \n bo4h etse-oj
Cs?e^xWl61T I, and 3^.

 issue \: The euiaence-ooas \(ofb\& 'inou$?ieienti to support: Afttioner's conviction
•for AAyai/ated PobbeaA.

 issue A" The evidence u>as k^allu insu-f&'cienf to support the eapon
 -^loAinj.

  issue2>°. f\ppe\\ant jjxs denied Wis 6on5titutinrY\l ri^hti to rcasonablu
  elective assistance of counsel


   e) fts to ^uesiion three, j
   tas -Vbe Appellate court -erred \i\ findina no Ardtwble 'issue ^r appeal
  On 4t>e k^xl S>uffieienca of evidence issues ?




  165UC 1 .

         Fads'.
  The on\u evidence st Petitionere> connection to the robbery of the Riles
coft6 fhdt Petitioner-bid laujor nnd 6cott ahouti the insurance, payments
?icti^ Bike had gotten and on a sepenate acca^'ion> pointed put- uohere £ile£>
hi/ed (£p(e iSq-^o)

                                 -t|-
 tOhile the. prosecutor claimed 4Wxt another £amil^ member \denV^i"ed
Petitioner (^iceic^J, -l-here u>as no evidence to -Support that elcurA, kte\4her
fitness "to the evend supported -rhat Ve^moncj (aR^aMj &%-M),

 AppViea^icn'.
       Theresas no evidence that Petitioner personally participated m
tibe offense/5.Ric.SiM,^--^. The- ^toiemen4€? of the prosecutor that
Petitioner iA>as'iden4'it?ied are clearly not e/icknce, and \s leaalla iinSufticieTvr
4t> Support Petitioner's conviction -for a&\ca\la\:&l IZobbeaj,
ve Coopzr i/. tAakc) 5oo s.W-^d ^51, 1><4I (Tex- CniA* Ap/>* Mis),

  issuer:

         tohen a de&ndant$ liability is based on the conduct of anofher
 u)ho used a3r fxhibiW a (tetfdloj uieapw/ -Ihc evidence *v\ust obo^o ^he
 de|endan"f uoas avoare 4ha+ upporti'ra 4he_ deadU uo«*pon findim because the voa
 a dea^la uocapon ^ould be used or -exhibited*

  is^uE 3:

          V^Aiortr iX)as denied h\s oonstitutlonal naht to ^ effective
  assistance of coun6cl^

   Applicable Uavo;

                                   -5-
 Acriminal de-tendan-f is ent'ii|ed to the reasonable) effective ass'i-sWi^e
of counsel at ail critical staAC.6 of a criminal proceeding
Gideon \l, uOdmuori^ht) $1& U.S. 335, 345 (l%3)} Stnctland v/, u)o6bin^ton>
%\c U6. kbft, 1^06) »OM 6.6t. 3tf>5£, ** L. Ed *3d folM CW);
 Up\on M, 5tate} 853 S.W.ad SHSj 555 ['TeX. Crm, App. 1453).
A^^j-ti'oner uvuist -shou> bu a perponderance of the 
counsel'5 representation fell bejcctf an objective standard of pro&ssicral

 Ex parte Lane, 303 S-W-3dloa, 10b (lex, C/im. ftpp, £OCtf) Such a clan*
rwust be affirmatively supported bu, the record.-
^acb5on v/. state, 0.13 S.W-2d isq, 435 Cl>x. Cri having
 pre dated a ^usfc result,
 E~X parte Chandler, !&£ 'SVl.^d 360, 2>35 (jex. frin . App, A006)

  Pretrial iMUfSTicwnojU:
  The court o£ cnwina/ flfpt^h hfr held thtct defense counsel rviaot /we
 o £tVm command of the 4acte> o-f the case a^ uoell nf> jov/ernin^ la*)
 before he can renrjer rea^cmblu effect'/ve assistance of counsel.
 Ex parte, toe! born, 166 'o.Yj.M ^|, 345 (TrX- CnnA. App, |4)) Counsel bad not ^poben 4o "Sohnson
 about the case £AWo) >(^RW).
 The record 5boto5 Via\ counsel d'\d not hive a command of tbe
 rclevaoT lai/^


                                 ^
 A3 -explained in Petitioner's f.'rot "Usue, fhe kae> no evidence he did anq of the ae4e uUhich -see-ticn
l.dk(a) at the penal £ode u^ould i^p06e. chvYiinal liability on the
Petitioner,


 kifteierrl- Per-formance of CoanscioP*
 i, Xt *>3ae> di-ftcW perfr/rrance to permit petitioner \o pletfd au'iHu
 u)hen the evidence ioas lenallu msu-ficfent to support tbe conviction,
a. X U)as also dificient performance 4-d have petitioner okn a u)aiv-er
 to appeal the ^uticienca of the evidence.
 3. if voa& di-d'atn-/- performance h ptrrn'ft pt4iilontr h ^'ipukfa
 he usee/ a ctajo% uoeapon.

  Triad Performance*
 doun^el'e) performance ^oas difio'ent in that he failed \v object to
 clearly objectionable and prejudicial ^ue^tions, Although fhere voat>
  no evidence 4hcd an^ uoifness t^a^ petitioner ad- the robbenA,
  defense cowxi did n^t object u3her> prosecutor ddiwed idilnesss
  identified petitioner at the &^o0in^ on'^ because \Wct uoaf) nt?
evidence support}ha (yr\u of-those '^hx&rr\tnbbe



                               -1-
 Trial Counsel udo& ditielent in -(ailing to object to ten
tJ\r. Tho^Aae? ion hi±> Option of proper puni^hnatirrx X&t SS), 'Such
evidence is improper and objecticnable,
rla^ef) \j. state; "161 6.W. Ad iq3, 1% ("[ex. App.~ Corpus cKristi )
peti r?£'d).
 Prejudice:
 AelaiM o-£ ineffe+ive, ass\S"We c& coon^l u}i||=|gj^ ibupport
 reversal on appeal because this record aKirmatvveloj t>hou05
 that bit -for trial counsel's unprovisional error, there is a
 reasonable probabilily that the result of 4he proceedings cA^oald
have been different,
^ncblandj mrto i\6, cA ^Mj Ex parte MWUr^ 33d 5.W. 3d (plO.
Afr'ial court hae> uoide discretion in (imposing an ahprodak^ sentence,
•^actson v/. -State, bdo S.W. ad 804, &|M (7f>, C>i n*. App, ^6^)
 Gienera^Oj &*> lona, as a SentenCE- \o LcMhindhe rm^c of punrsKment
and Ms a factual basis in the record, H *>\{\ not be disturbed on
appeal *
KtiuCL v/, Sfork, 4s#e 6l*j 535 (T-rvCriw>. ftpp, \0C]%\
The record 'sboxcys the 4ha1 ~Sui -for appeal c\re ^ho^on, Petitioner respect-Gxlla as tbe^aoae
-b remand -fcr appaintsd coun  Petitioner rf<3p3ct-fullu 'SjjbwvMHs tKiS HVvcMon^




                                             inspect £uUm) hfimck B>s6




                 Certi-Picate- OP 6ervie^-

    This \s -\o Certi4^A fhatontbis daOy Sep{err\be£ d$, 9^0\6
a true cind correct oofty of 4he above, and Sxraf)\n Unit
                                        1li0l'M5fuirZft\
                                        flrmrillo, V&5
 P\easc -finA enclosed Exhibits
   one cine) -two
                               \t

 ^tit/oners f iejht to Appca



Xtems nice) and Glfcti-tW bU
Debrief; -trial Cou£X.
                                 M        EKtiM £                                 O


                                                  CAUSE NO. 26383

    THE STATE OF TEXAS                                   §           IN THE DISTRICT COURT

    VS.                                                  §           WALKER COUNTY, TEXAS'

    DARRICK EDWARD ROSS                                  §           278TH DISTRICT COURT
                                      TRIAL COURT'S CERTIFICATION OF
                                        DEFENDANT'S RIGHT OF APPEAL

            I, judge of the trial court, certify this criminal case:

Qf _iT     isnot a plea-bargain case, and the defendant has the right ofappeal, or
           isa plea-bargain case, but matters were raised by written motion filed and ruled on before thetrial
           and not withdrawn orwaived, and the defendant has the right ofappeal, [or]
   _       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
           right of appeal, [or]
           is a plea-bargain case, and the defendant has not right ofappeal, [or]
                     xiant has waived the right to appeal.       .

                                                             MW^7,
                                                        DatTSigned
                                                                    d-Q/4
                                                                , / .

   Ihave received a copy ofthis certification. Ihave also been informed ofmy rights concerning any appeal
   ofthis criminal case, including any right tofile a pro se petition for discretionary review pursuant torule
   68 ofthe Texas Rules ofAppellate Procedure. I have been admonished that my attorney must mail a
   copy ofthe court ofappeals' judgment and opinion tomy last known address and that I have only 30days
   inwhich tofile a pro sepetition fordiscretionary review intheCourt ofCriminal Appeals.
   TEX.R.App.P.68.2 I acknowledge that, ifIwish toappeal this case and if I am entitled to do so,it is my
   duty to inform my appellate attorney, by written communication, ofanychange inthe address at which I
   am currently living orany change in my current prison unit. I understand that, because ofappellate
   deadlines, ifIfail totimely inform my appellate attorney ofany change in my address, I may lose the
   opportunity to file a prose petition for discretionary i


   Defendant                                   Defe1T3a*ifs Counsel
   MailingAddress:                            State^r ofTexas ID#:           2*035 HI if
                                              Mailing Address:
   Telephonenumber:          '
   Telephone & FaxNumber;,,

   "A defendant in a. criminal case has therightof appeal undertheserules. The trial court shallenter a
   certification ofthe defendant's right to appeal in every case in which itenters ajudgment ofguilt orother
   appealable order. In a plea bargain;case ~ this is, a case inwhich defendant's plea was guilty or nolo
   contendere and the punishment did notexceed the punishment recommended by the prosecutor and
   agreed to by thedefendant- a defendant may appeal only: (A) those matters that were raised bywritten
   motion filed and ruled on before trial, or (B) after getting the trial Court'spermissionto appeal." TEXAS
   RULE OF APPELLATE PROCEDURE 25.2(a)(2).                                          -., —,-
                                                                                    rlLcD                 u             a

                                                                        lO-DAY OF.        Wv^m.
                                                                             ROBYN FLOWERS
                                                                           DJstrict Cle   Walkar County
                                                                         By4L                                      88
                                                                                                Deputy
                                 r
                                            Exhibit -

/                                                   CAUSE NO. 26619

        THE STATE OF TEXAS                                §          IN THE DISTRICT COURT

       VS.                                                §          WALKERCOUNTY, TEXAS

       DARRICK EDWARD ROSS                                §        278TH DISTRICT COURT .
                                         TRIAL COURT'S CERTIFICATION OF
                                          DEFENDANT'S RIGHT OF APPEAL

               tfjudge ofthe trial court, certify this criminal case:

               is not a plea-bargain case, and the defendant has the right ofappeal, or
                                    t Df 5 ^

                            t-i C>£ ~S rt-£ ?^




    2=>
          o
                        8
          CP



          O3 ^       7T>
9         o    *>    =,
0> co g
j         r»